DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the last paragraph of the third page of Applicant’s remarks, filed 2 February 2022 through the first paragraph of the fourth page of said remarks, with respect to independent claims 1 and 5 have been fully considered and are persuasive. Accordingly, the rejections of each of said claims 1 and 5 have been withdrawn.
In particular, as remarked by Applicant in the second paragraph of the fourth page of Applicant’s remarks filed 2 February 2022, Tadashi is considered to disclose switching flow directions rather than continuously branching a supplied target gas by dividing the supplied target gas into the one branched target gas and the other branched target gas such as required by the recited features of amended claim 1. Furthermore, as remarked by Applicant in the third paragraph of the fourth page of Applicant’s remarks, Tadashi may be construed as alternately switching between a mass spectrometer side and a gas trap side and therefore may not be considered as teaching the required features of amended claims 1 and 5 that require a branching section that continuously branches the supplied target gas by dividing the supplied target gas into the one branched target gas and the other branched target gas.


Drawings
Applicant’s arguments regarding the drawings objection raised in the last office action mailed 24 December 2021 have been considered and are persuasive because, as argued by Applicant in the last two paragraphs of the first page of Applicant’s remarks filed 2 February 2022 and continuing through the first paragraph in the second page of Applicant’s remarks, figures 6 and 7 are considered to depict the feature of the target gas being branched in the thermal analysis device. Accordingly, the drawings objection from the last office action is hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s remarks filed 2 February 2022 in the last three paragraphs of the second page of said remarks are acknowledged and, upon further consideration of said remarks, the 35 U.S.C. 112 rejections of claims 4 and 7 as outlined in the last office action mailed 24 December 2021 are hereby withdrawn. In particular, as remarked by Applicant, figures 6 and 7 depict the target gas being branched in the thermal analysis device for the reasons noted in said remarks and therefore the rejections of claims 4 and 7 under 35 U.S.C. 112 have been withdrawn.

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a gas analysis device that analyzes a target gas supplied from a thermal when considered in combination with the other limitations recited in the instant claim.
As to claim 5: The claim is drawn to a gas analysis method for analyzing a target gas and also recites a step for continuously branching a target gas supplied from a thermal analysis device by dividing the supplied target gas into one branched target gas and an other branched target gas and therefore is also indicated allowable for reasons similar to claim 1 above.
As to claims 2-4 and 6-8: Each of said claims depends ultimately from one of claims 1 or 5 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856